Exhibit 10.2

 

UNITED ONLINE, INC.

2001 STOCK INCENTIVE PLAN

 


ARTICLE ONE


GENERAL PROVISIONS


I.              PURPOSE OF THE PLAN

This Plan is intended to promote the interests of the Corporation by providing
eligible persons in the Corporation’s service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such service.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.


II.            STRUCTURE OF THE PLAN


A.    THE PLAN SHALL BE DIVIDED INTO FOUR SEPARATE EQUITY INCENTIVE PROGRAMS:

·              the Discretionary Option Grant Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted options to
purchase shares of Common Stock,

·              the Salary Investment Option Grant Program under which eligible
employees may elect to have         a portion of their base salary invested each
year in special option grants,

·              the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary), and

·              the Director Fee Option Grant Program under which non-employee
Board members may elect to have all or any portion of their annual retainer fee
otherwise payable in cash applied to a special stock option grant.

B.            The provisions of Articles One and Six shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

III.           ADMINISTRATION OF THE PLAN

A.            The Primary Committee and the Board shall have concurrent
authority to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to Section 16 Insiders.  Administration of the
Discretionary Option Grant and Stock Issuance Programs with respect to all other
persons eligible to participate in those programs may, at the Board’s


--------------------------------------------------------------------------------


discretion, be vested in the Primary Committee or a Secondary Committee, or the
Board may retain the power to administer those programs with respect to all such
persons.  However, any discretionary option grants or stock issuances for
members of the Primary Committee must be authorized by a disinterested majority
of the Board.


B.    MEMBERS OF THE PRIMARY COMMITTEE OR ANY SECONDARY COMMITTEE SHALL SERVE
FOR SUCH PERIOD OF TIME AS THE BOARD MAY DETERMINE AND MAY BE REMOVED BY THE
BOARD AT ANY TIME.  THE BOARD MAY ALSO AT ANY TIME TERMINATE THE FUNCTIONS OF
ANY SECONDARY COMMITTEE AND REASSUME ALL POWERS AND AUTHORITY PREVIOUSLY
DELEGATED TO SUCH COMMITTEE.


C.    EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS ADMINISTRATIVE
FUNCTIONS UNDER THE PLAN, HAVE FULL POWER AND AUTHORITY (SUBJECT TO THE
PROVISIONS OF THE PLAN) TO ESTABLISH SUCH RULES AND REGULATIONS AS IT MAY DEEM
APPROPRIATE FOR PROPER ADMINISTRATION OF THE DISCRETIONARY OPTION GRANT AND
STOCK ISSUANCE PROGRAMS AND TO MAKE SUCH DETERMINATIONS UNDER, AND ISSUE SUCH
INTERPRETATIONS OF, THE PROVISIONS OF THOSE PROGRAMS AND ANY OUTSTANDING OPTIONS
OR STOCK ISSUANCES THEREUNDER AS IT MAY DEEM NECESSARY OR ADVISABLE.  DECISIONS
OF THE PLAN ADMINISTRATOR WITHIN THE SCOPE OF ITS ADMINISTRATIVE FUNCTIONS UNDER
THE PLAN SHALL BE FINAL AND BINDING ON ALL PARTIES WHO HAVE AN INTEREST IN THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS UNDER ITS JURISDICTION OR
ANY OPTION OR STOCK ISSUANCE THEREUNDER.


D.    THE PRIMARY COMMITTEE SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY TO
DETERMINE WHICH SECTION 16 INSIDERS AND OTHER HIGHLY COMPENSATED EMPLOYEES SHALL
BE ELIGIBLE FOR PARTICIPATION IN THE SALARY INVESTMENT OPTION GRANT PROGRAM FOR
ONE OR MORE CALENDAR YEARS.  HOWEVER, ALL OPTION GRANTS UNDER THE SALARY
INVESTMENT OPTION GRANT PROGRAM SHALL BE MADE IN ACCORDANCE WITH THE EXPRESS
TERMS OF THAT PROGRAM, AND THE PRIMARY COMMITTEE SHALL NOT EXERCISE ANY
DISCRETIONARY FUNCTIONS WITH RESPECT TO THE OPTION GRANTS MADE UNDER THAT
PROGRAM.


E.     SERVICE ON THE PRIMARY COMMITTEE OR THE SECONDARY COMMITTEE SHALL
CONSTITUTE SERVICE AS A BOARD MEMBER, AND MEMBERS OF EACH SUCH COMMITTEE SHALL
ACCORDINGLY BE ENTITLED TO FULL INDEMNIFICATION AND REIMBURSEMENT AS BOARD
MEMBERS FOR THEIR SERVICE ON SUCH COMMITTEE.  NO MEMBER OF THE PRIMARY COMMITTEE
OR THE SECONDARY COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR ANY OPTION GRANTS OR STOCK ISSUANCES UNDER THE
PLAN.


F.     ADMINISTRATION OF THE DIRECTOR FEE OPTION GRANT PROGRAM SHALL BE
SELF-EXECUTING IN ACCORDANCE WITH THE TERMS OF THAT PROGRAM, AND NO PLAN
ADMINISTRATOR SHALL EXERCISE ANY DISCRETIONARY FUNCTIONS WITH RESPECT TO ANY
OPTION GRANTS OR STOCK ISSUANCES MADE UNDER SUCH PROGRAM.


IV.           ELIGIBILITY


A.    THE PERSONS ELIGIBLE TO PARTICIPATE IN THE DISCRETIONARY OPTION GRANT AND
STOCK ISSUANCE PROGRAMS ARE AS FOLLOWS:

1.     EMPLOYEES,

2.     NON-EMPLOYEE MEMBERS OF THE BOARD OR THE BOARD OF DIRECTORS OF ANY PARENT
OR SUBSIDIARY, AND

2


--------------------------------------------------------------------------------


3.     INDEPENDENT CONTRACTORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY).


B.    ONLY EMPLOYEES WHO ARE SECTION 16 INSIDERS OR OTHER HIGHLY COMPENSATED
INDIVIDUALS SHALL BE ELIGIBLE TO PARTICIPATE IN THE SALARY INVESTMENT OPTION
GRANT PROGRAM.


C.    EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS ADMINISTRATIVE
JURISDICTION UNDER THE PLAN, HAVE FULL AUTHORITY TO DETERMINE, (1) WITH RESPECT
TO THE OPTION GRANTS UNDER THE DISCRETIONARY OPTION GRANT PROGRAM, WHICH
ELIGIBLE PERSONS ARE TO RECEIVE SUCH GRANTS, THE TIME OR TIMES WHEN THOSE GRANTS
ARE TO BE MADE, THE NUMBER OF SHARES TO BE COVERED BY EACH SUCH GRANT, THE
STATUS OF THE GRANTED OPTION AS EITHER AN INCENTIVE OPTION OR A NON-STATUTORY
OPTION, THE TIME OR TIMES WHEN EACH OPTION IS TO BECOME EXERCISABLE, THE VESTING
SCHEDULE (IF ANY) APPLICABLE TO THE OPTION SHARES AND THE MAXIMUM TERM FOR WHICH
THE OPTION IS TO REMAIN OUTSTANDING AND (2) WITH RESPECT TO STOCK ISSUANCES
UNDER THE STOCK ISSUANCE PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE SUCH
ISSUANCES, THE TIME OR TIMES WHEN THE ISSUANCES ARE TO BE MADE, THE NUMBER OF
SHARES TO BE ISSUED TO EACH PARTICIPANT, THE VESTING SCHEDULE (IF ANY)
APPLICABLE TO THE ISSUED SHARES AND THE CONSIDERATION FOR SUCH SHARES.


D.    THE PLAN ADMINISTRATOR SHALL HAVE THE ABSOLUTE DISCRETION EITHER TO GRANT
OPTIONS IN ACCORDANCE WITH THE DISCRETIONARY OPTION GRANT PROGRAM OR TO EFFECT
STOCK ISSUANCES IN ACCORDANCE WITH THE STOCK ISSUANCE PROGRAM.


E.     NON-EMPLOYEE BOARD MEMBERS SHALL BE ELIGIBLE TO PARTICIPATE IN THE
DIRECTOR FEE OPTION GRANT PROGRAM.  IN NO EVENT, HOWEVER, SHALL A NON-EMPLOYEE
BOARD MEMBER BE ELIGIBLE FOR SUCH PARTICIPATION IF THAT INDIVIDUAL WOULD BE
REQUIRED, WHETHER CONTRACTUALLY OR OTHERWISE, TO TRANSFER THE OWNERSHIP OF THE
OPTION GRANT RECEIVED UNDER THAT PROGRAM, OR ANY ECONOMIC INTEREST IN SUCH
GRANT, TO ANY VENTURE FUND OR OTHER ENTITY WITH WHICH HE OR SHE IS AT THE TIME
AFFILIATED.


V.            STOCK SUBJECT TO THE PLAN


A.    THE STOCK ISSUABLE UNDER THE PLAN SHALL BE SHARES OF AUTHORIZED BUT
UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES REPURCHASED BY THE
CORPORATION ON THE OPEN MARKET.  THE NUMBER OF SHARES OF COMMON STOCK RESERVED
FOR ISSUANCE OVER THE TERM OF THE PLAN SHALL NOT EXCEED 9,477,779 SHARES.  SUCH
RESERVE SHALL CONSIST OF THE SHARES THAT REMAIN AVAILABLE FOR ISSUANCE
IMMEDIATELY PRIOR TO THE PLAN EFFECTIVE DATE UNDER THE PREDECESSOR PLANS,
INCLUDING THE SHARES SUBJECT TO OUTSTANDING OPTIONS UNDER THOSE PREDECESSOR
PLANS, AS WELL AS 1,300,000 SHARES DUE TO THE AUTOMATIC SHARE RESERVE INCREASE
THAT OCCURRED ON JANUARY 2, 2002.


B.    THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL AUTOMATICALLY INCREASE ON THE FIRST TRADING DAY OF JANUARY EACH CALENDAR
YEAR DURING THE TERM OF THE PLAN, BEGINNING WITH CALENDAR YEAR 2002, BY AN
AMOUNT EQUAL TO FOUR PERCENT (4%) OF THE TOTAL NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING ON THE LAST TRADING DAY IN DECEMBER OF THE IMMEDIATELY PRECEDING
CALENDAR YEAR, BUT IN NO EVENT SHALL ANY SUCH ANNUAL INCREASE EXCEED 1,300,000
SHARES.

3


--------------------------------------------------------------------------------



C.    NO ONE PERSON PARTICIPATING IN THE PLAN MAY RECEIVE OPTIONS, SEPARATELY
EXERCISABLE STOCK APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES FOR MORE THAN
2,000,000 SHARES OF COMMON STOCK IN THE AGGREGATE PER CALENDAR YEAR.


D.    SHARES OF COMMON STOCK SUBJECT TO OUTSTANDING OPTIONS (INCLUDING OPTIONS
TRANSFERRED TO THIS PLAN FROM THE PREDECESSOR PLANS) SHALL BE AVAILABLE FOR
SUBSEQUENT ISSUANCE UNDER THE PLAN TO THE EXTENT (1) THOSE OPTIONS EXPIRE OR
TERMINATE FOR ANY REASON PRIOR TO EXERCISE IN FULL OR (2) THE OPTIONS ARE
CANCELLED IN ACCORDANCE WITH THE CANCELLATION-REGRANT PROVISIONS OF ARTICLE
TWO.  UNVESTED SHARES ISSUED UNDER THE PLAN AND SUBSEQUENTLY CANCELLED OR
REPURCHASED BY THE CORPORATION AT THE ORIGINAL ISSUE PRICE PAID PER SHARE,
PURSUANT TO THE CORPORATION’S REPURCHASE RIGHTS UNDER THE PLAN SHALL BE ADDED
BACK TO THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE
PLAN AND SHALL ACCORDINGLY BE AVAILABLE FOR REISSUANCE THROUGH ONE OR MORE
SUBSEQUENT OPTION GRANTS OR DIRECT STOCK ISSUANCES UNDER THE PLAN.  HOWEVER,
SHOULD THE EXERCISE PRICE OF AN OPTION UNDER THE PLAN BE PAID WITH SHARES OF
COMMON STOCK OR SHOULD SHARES OF COMMON STOCK OTHERWISE ISSUABLE UNDER THE PLAN
BE WITHHELD BY THE CORPORATION IN SATISFACTION OF THE WITHHOLDING TAXES INCURRED
IN CONNECTION WITH THE EXERCISE OF AN OPTION OR THE VESTING OF A STOCK ISSUANCE
UNDER THE PLAN, THEN THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE
UNDER THE PLAN SHALL BE REDUCED BY THE GROSS NUMBER OF SHARES FOR WHICH THE
OPTION IS EXERCISED OR WHICH VEST UNDER THE STOCK ISSUANCE, AND NOT BY THE NET
NUMBER OF SHARES OF COMMON STOCK ISSUED TO THE HOLDER OF SUCH OPTION OR STOCK
ISSUANCE.  SHARES OF COMMON STOCK UNDERLYING ONE OR MORE STOCK APPRECIATION
RIGHTS GRANTED PURSUANT TO THE PLAN SHALL NOT BE AVAILABLE FOR SUBSEQUENT
ISSUANCE UNDER THE PLAN IF THE STOCK APPRECIATION RIGHT IS EXERCISED.


E.     IF ANY CHANGE IS MADE TO THE COMMON STOCK BY REASON OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR
OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE
CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE BY
THE PLAN ADMINISTRATOR TO (1) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES
ISSUABLE UNDER THE PLAN, (2) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES FOR
WHICH ANY ONE PERSON MAY BE GRANTED STOCK OPTIONS, SEPARATELY EXERCISABLE STOCK
APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES UNDER THE PLAN PER CALENDAR YEAR,
(3) THE NUMBER AND/OR CLASS OF SECURITIES AND THE EXERCISE PRICE PER SHARE IN
EFFECT UNDER EACH OUTSTANDING OPTION UNDER THE PLAN, (4) THE NUMBER AND/OR CLASS
OF SECURITIES AND PRICE PER SHARE IN EFFECT UNDER EACH OUTSTANDING OPTION
TRANSFERRED TO THIS PLAN FROM THE PREDECESSOR PLANS AND (5) THE MAXIMUM NUMBER
AND/OR CLASS OF SECURITIES BY WHICH THE SHARE RESERVE IS TO INCREASE
AUTOMATICALLY EACH CALENDAR YEAR PURSUANT TO THE PROVISIONS OF SECTION V.B OF
THIS ARTICLE ONE.  SUCH ADJUSTMENTS TO THE OUTSTANDING OPTIONS ARE TO BE
EFFECTED IN A MANNER WHICH SHALL PRECLUDE THE ENLARGEMENT OR DILUTION OF RIGHTS
AND BENEFITS UNDER SUCH OPTIONS.  THE ADJUSTMENTS DETERMINED BY THE PLAN
ADMINISTRATOR SHALL BE FINAL, BINDING AND CONCLUSIVE.


F.     OUTSTANDING AWARDS GRANTED PURSUANT TO THE PLAN SHALL IN NO WAY AFFECT
THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE
CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE,
LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.

4


--------------------------------------------------------------------------------



ARTICLE TWO


DISCRETIONARY OPTION GRANT PROGRAM


I.              OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.


A.    EXERCISE PRICE.

1.     THE EXERCISE PRICE PER SHARE SHALL BE FIXED BY THE PLAN ADMINISTRATOR.

2.     THE EXERCISE PRICE SHALL BECOME IMMEDIATELY DUE UPON EXERCISE OF THE
OPTION AND SHALL, SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE SEVEN AND
THE DOCUMENTS EVIDENCING THE OPTION, BE PAYABLE IN ONE OR MORE OF THE FORMS
SPECIFIED BELOW:

(I)            CASH OR CHECK MADE PAYABLE TO THE CORPORATION,

(II)           SHARES OF COMMON STOCK HELD FOR THE REQUISITE PERIOD NECESSARY TO
AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES
AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE, OR

(III)          TO THE EXTENT THE OPTION IS EXERCISED FOR VESTED SHARES, THROUGH
A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH THE OPTIONEE SHALL
CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS TO (A) A CORPORATION-DESIGNATED
BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO
THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND (B)
THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO
SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.


B.    EXERCISE AND TERM OF OPTIONS. EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, DURING SUCH PERIOD AND FOR SUCH NUMBER OF SHARES AS SHALL BE
DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING
THE OPTION.  HOWEVER, NO OPTION SHALL HAVE A TERM IN EXCESS OF TEN (10) YEARS
MEASURED FROM THE OPTION GRANT DATE.


C.    EFFECT OF TERMINATION OF SERVICE.

1.     THE FOLLOWING PROVISIONS SHALL GOVERN THE EXERCISE OF ANY OPTIONS GRANTED
PURSUANT TO THE DISCRETIONARY OPTION GRANT PROGRAM THAT ARE OUTSTANDING AT THE
TIME OF THE OPTIONEE’S CESSATION OF SERVICE:

5


--------------------------------------------------------------------------------


(I)            ANY OPTION OUTSTANDING AT THE TIME OF THE OPTIONEE’S CESSATION OF
SERVICE SHALL REMAIN EXERCISABLE FOR SUCH PERIOD OF TIME THEREAFTER AS SHALL BE
DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING
THE OPTION, BUT NO SUCH OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF THE
OPTION TERM.

(II)           ANY OPTION OUTSTANDING AT THE TIME OF THE OPTIONEE’S DEATH AND
EXERCISABLE IN WHOLE OR IN PART AT THAT TIME MAY BE SUBSEQUENTLY EXERCISED BY
THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S ESTATE OR BY THE PERSON OR PERSONS
TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE OPTIONEE’S WILL OR THE LAWS OF
INHERITANCE OR BY THE OPTIONEE’S DESIGNATED BENEFICIARY OR BENEFICIARIES OF THAT
OPTION.

(III)          SHOULD THE OPTIONEE’S SERVICE BE TERMINATED FOR MISCONDUCT OR
SHOULD THE OPTIONEE OTHERWISE ENGAGE IN MISCONDUCT WHILE OPTIONS GRANTED
PURSUANT TO THIS ARTICLE TWO ARE OUTSTANDING, THEN ALL OF THOSE OPTIONS SHALL
TERMINATE IMMEDIATELY AND CEASE TO BE OUTSTANDING.

(IV)          DURING THE APPLICABLE POST-SERVICE EXERCISE PERIOD, THE OPTION MAY
NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED SHARES FOR
WHICH THE OPTION IS EXERCISABLE ON THE DATE OF THE OPTIONEE’S CESSATION OF
SERVICE.  UPON THE EXPIRATION OF THE APPLICABLE EXERCISE PERIOD OR (IF EARLIER)
UPON THE EXPIRATION OF THE OPTION TERM, THE OPTION SHALL TERMINATE AND CEASE TO
BE OUTSTANDING FOR ANY VESTED SHARES FOR WHICH THE OPTION HAS NOT BEEN
EXERCISED.  HOWEVER, THE OPTION SHALL, IMMEDIATELY UPON THE OPTIONEE’S CESSATION
OF SERVICE, TERMINATE AND CEASE TO BE OUTSTANDING TO THE EXTENT THE OPTION IS
NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES.

2.     THE PLAN ADMINISTRATOR SHALL HAVE COMPLETE DISCRETION, EXERCISABLE EITHER
AT THE TIME AN OPTION IS GRANTED OR AT ANY TIME WHILE THE OPTION REMAINS
OUTSTANDING, TO:

(I)            EXTEND THE PERIOD OF TIME FOR WHICH THE OPTION IS TO REMAIN
EXERCISABLE FOLLOWING THE OPTIONEE’S CESSATION OF SERVICE FROM THE LIMITED
EXERCISE PERIOD OTHERWISE IN EFFECT FOR THAT OPTION TO SUCH GREATER PERIOD OF
TIME AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE, BUT IN NO EVENT BEYOND
THE EXPIRATION OF THE OPTION TERM, AND/OR

(II)           PERMIT THE OPTION TO BE EXERCISED, DURING THE APPLICABLE
POST-SERVICE EXERCISE PERIOD, NOT ONLY WITH RESPECT TO THE NUMBER OF VESTED
SHARES OF COMMON STOCK FOR WHICH SUCH OPTION IS EXERCISABLE AT THE TIME OF THE
OPTIONEE’S CESSATION OF SERVICE BUT ALSO WITH RESPECT TO ONE OR MORE ADDITIONAL
INSTALLMENTS IN WHICH THE OPTIONEE WOULD HAVE VESTED HAD THE OPTIONEE CONTINUED
IN SERVICE.


D.    STOCKHOLDER RIGHTS. THE HOLDER OF AN OPTION SHALL HAVE NO STOCKHOLDER
RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO THE OPTION UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


E.     REPURCHASE RIGHTS. THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETION TO
GRANT OPTIONS WHICH ARE EXERCISABLE FOR UNVESTED SHARES OF COMMON STOCK.  SHOULD
THE OPTIONEE CEASE SERVICE WHILE SUCH SHARES ARE UNVESTED, THE CORPORATION SHALL
HAVE THE RIGHT TO REPURCHASE, AT THE

6


--------------------------------------------------------------------------------



EXERCISE PRICE PAID PER SHARE, ANY OR ALL OF THOSE UNVESTED SHARES.  THE TERMS
UPON WHICH SUCH REPURCHASE RIGHT SHALL BE EXERCISABLE (INCLUDING THE PERIOD AND
PROCEDURE FOR EXERCISE AND THE APPROPRIATE VESTING SCHEDULE FOR THE PURCHASED
SHARES) SHALL BE ESTABLISHED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE
DOCUMENT EVIDENCING SUCH REPURCHASE RIGHT.


F.     LIMITED TRANSFERABILITY OF OPTIONS. DURING THE LIFETIME OF THE OPTIONEE,
OPTIONS SHALL BE EXERCISABLE ONLY BY THE OPTIONEE AND SHALL NOT BE ASSIGNABLE OR
TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF INHERITANCE FOLLOWING THE
OPTIONEE’S DEATH.  HOWEVER, THE PLAN ADMINISTRATOR MAY PERMIT AN ASSIGNMENT, IN
WHOLE OR IN PART, DURING THE OPTIONEE’S LIFETIME, OF A NON-STATUTORY OPTION, IF
SUCH ASSIGNMENT IS IN CONNECTION WITH THE OPTIONEE’S ESTATE PLAN AND IS TO ONE
OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR TO A TRUST ESTABLISHED
EXCLUSIVELY FOR ONE OR MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION MAY ONLY
BE EXERCISED BY THE PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE
OPTION PURSUANT TO THE ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION
SHALL BE THE SAME AS THOSE IN EFFECT FOR THE OPTION IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT AND SHALL BE SET FORTH IN SUCH DOCUMENTS ISSUED TO THE ASSIGNEE AS
THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE.  NOTWITHSTANDING THE FOREGOING, THE
OPTIONEE MAY ALSO DESIGNATE ONE OR MORE PERSONS AS THE BENEFICIARY OR
BENEFICIARIES OF HIS OR HER OUTSTANDING OPTIONS UNDER THIS ARTICLE TWO, AND ANY
OUTSTANDING OPTIONS SHALL, IN ACCORDANCE WITH SUCH DESIGNATION, AUTOMATICALLY BE
TRANSFERRED TO SUCH BENEFICIARY OR BENEFICIARIES UPON THE OPTIONEE’S DEATH. 
SUCH BENEFICIARY OR BENEFICIARIES SHALL TAKE THE TRANSFERRED OPTIONS SUBJECT TO
ALL THE TERMS AND CONDITIONS OF THE APPLICABLE AGREEMENT EVIDENCING EACH SUCH
TRANSFERRED OPTION, INCLUDING (WITHOUT LIMITATION) THE LIMITED TIME PERIOD
DURING WHICH THE OPTION MAY BE EXERCISED FOLLOWING THE OPTIONEE’S DEATH.


II.            INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options.  Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.


A.    ELIGIBILITY. INCENTIVE OPTIONS MAY ONLY BE GRANTED TO EMPLOYEES.


B.    DOLLAR LIMITATION.  THE AGGREGATE FAIR MARKET VALUE OF THE SHARES OF
COMMON STOCK (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) FOR WHICH
ONE OR MORE OPTIONS GRANTED TO ANY EMPLOYEE UNDER THE PLAN (OR ANY OTHER OPTION
PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) MAY FOR THE FIRST TIME
BECOME EXERCISABLE AS INCENTIVE OPTIONS DURING ANY ONE CALENDAR YEAR SHALL NOT
EXCEED THE SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000).

To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.


C.    10% STOCKHOLDER.  IF ANY EMPLOYEE TO WHOM AN INCENTIVE OPTION IS GRANTED
IS A 10% STOCKHOLDER, THEN THE EXERCISE PRICE PER SHARE SHALL NOT BE LESS THAN
ONE HUNDRED TEN

7


--------------------------------------------------------------------------------



PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION
GRANT DATE, AND THE OPTION TERM SHALL NOT EXCEED FIVE (5) YEARS MEASURED FROM
THE OPTION GRANT DATE.


III.           CORPORATE TRANSACTION/CHANGE IN CONTROL


A.    IN THE EVENT OF ANY CORPORATE TRANSACTION, THE SHARES OF COMMON STOCK AT
THE TIME SUBJECT TO EACH OUTSTANDING OPTION GRANTED UNDER THIS DISCRETIONARY
OPTION GRANT PROGRAM SHALL AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION
SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION,
BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO
SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY VESTED
SHARES OF COMMON STOCK.  HOWEVER, AN OUTSTANDING OPTION SHALL NOT BECOME VESTED
ON SUCH AN ACCELERATED BASIS IF AND TO THE EXTENT: (1) SUCH OPTION IS, IN
CONNECTION WITH THE CORPORATE TRANSACTION, TO BE ASSUMED BY THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) OR (2) SUCH OPTION IS TO BE REPLACED WITH A CASH
INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH PRESERVES THE SPREAD
EXISTING AT THE TIME OF THE CORPORATE TRANSACTION ON ANY SHARES FOR WHICH THE
OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE AND PROVIDES FOR SUBSEQUENT
PAYOUT IN ACCORDANCE WITH THE SAME EXERCISE/VESTING SCHEDULE APPLICABLE TO THOSE
OPTION SHARES OR (3) THE ACCELERATION OF SUCH OPTION IS SUBJECT TO OTHER
LIMITATIONS IMPOSED BY THE PLAN ADMINISTRATOR AT THE TIME OF THE OPTION GRANT.


B.    ALL OUTSTANDING REPURCHASE RIGHTS UNDER THE DISCRETIONARY OPTION GRANT
PROGRAM SHALL AUTOMATICALLY TERMINATE, AND THE SHARES OF COMMON STOCK SUBJECT TO
THOSE TERMINATED RIGHTS SHALL IMMEDIATELY VEST IN FULL, IN THE EVENT OF ANY
CORPORATE TRANSACTION, EXCEPT TO THE EXTENT: (1) THOSE REPURCHASE RIGHTS ARE TO
BE ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT THEREOF) IN CONNECTION WITH
SUCH CORPORATE TRANSACTION OR (2) SUCH ACCELERATED VESTING IS PRECLUDED BY OTHER
LIMITATIONS IMPOSED BY THE PLAN ADMINISTRATOR AT THE TIME THE REPURCHASE RIGHT
IS ISSUED.


C.    IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CORPORATE TRANSACTION, ALL
OUTSTANDING OPTIONS GRANTED PURSUANT TO THE DISCRETIONARY OPTION GRANT PROGRAM
SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE
SUCCESSOR CORPORATION (OR PARENT THEREOF).


D.    EACH OPTION GRANTED PURSUANT TO THE DISCRETIONARY OPTION GRANT PROGRAM
WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION, TO APPLY
TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO THE
OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD THE OPTION BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION.  APPROPRIATE
ADJUSTMENTS TO REFLECT SUCH CORPORATE TRANSACTION SHALL ALSO BE MADE TO (1) THE
EXERCISE PRICE PAYABLE PER SHARE UNDER EACH OUTSTANDING OPTION, PROVIDED THE
AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SECURITIES SHALL REMAIN THE SAME, (2)
THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES AVAILABLE FOR ISSUANCE OVER THE
REMAINING TERM OF THE PLAN AND (3) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES
FOR WHICH ANY ONE PERSON MAY BE GRANTED STOCK OPTIONS, SEPARATELY EXERCISABLE
STOCK APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES UNDER THE PLAN PER CALENDAR
YEAR AND (4) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES BY WHICH THE SHARE
RESERVE IS TO INCREASE AUTOMATICALLY EACH CALENDAR YEAR.  TO THE EXTENT THE
HOLDERS OF COMMON STOCK RECEIVE CASH CONSIDERATION FOR THEIR COMMON STOCK IN
CONSUMMATION OF THE CORPORATE TRANSACTION, WITH THE

8


--------------------------------------------------------------------------------



PLAN ADMINISTRATOR’S CONSENT PRIOR TO THE CONSUMMATION OF THE CORPORATE
TRANSACTION, THE SUCCESSOR CORPORATION MAY, IN CONNECTION WITH THE ASSUMPTION OF
THE OUTSTANDING OPTIONS UNDER THE DISCRETIONARY OPTION GRANT PROGRAM, SUBSTITUTE
ONE OR MORE SHARES OF ITS OWN COMMON STOCK WITH A FAIR MARKET VALUE EQUIVALENT
TO THE CASH CONSIDERATION PAID PER SHARE OF COMMON STOCK IN SUCH CORPORATE
TRANSACTION.


E.     AMONG ITS DISCRETIONARY POWERS, THE PLAN ADMINISTRATOR SHALL HAVE THE
ABILITY TO STRUCTURE AN OPTION (EITHER AT THE TIME THE OPTION IS GRANTED OR AT
ANY TIME WHILE THE OPTION REMAINS OUTSTANDING) SO THAT THE OPTION SHALL BECOME
IMMEDIATELY EXERCISABLE AND SOME OR ALL OF THE SHARES SUBJECT TO THAT OPTION
SHALL AUTOMATICALLY BECOME VESTED (AND SOME OR ALL OF THE REPURCHASE RIGHTS OF
THE CORPORATION WITH RESPECT TO THE UNVESTED SHARES SUBJECT TO THAT OPTION SHALL
IMMEDIATELY TERMINATE) UPON THE OCCURRENCE OF A CORPORATE TRANSACTION, A CHANGE
IN CONTROL, ANY OTHER EVENT OR THE OPTIONEE’S INVOLUNTARY TERMINATION WITHIN A
DESIGNATED PERIOD OF TIME FOLLOWING ANY OF THESE EVENTS.


F.     THE PORTION OF ANY INCENTIVE OPTION ACCELERATED IN CONNECTION WITH A
CORPORATE TRANSACTION OR CHANGE IN CONTROL SHALL REMAIN EXERCISABLE AS AN
INCENTIVE OPTION ONLY TO THE EXTENT THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR
($100,000) LIMITATION IS NOT EXCEEDED.  TO THE EXTENT SUCH DOLLAR LIMITATION IS
EXCEEDED, THE ACCELERATED PORTION OF SUCH OPTION SHALL BE EXERCISABLE AS A
NON-STATUTORY OPTION UNDER THE FEDERAL TAX LAWS.


IV.           CANCELLATION AND REGRANT OF OPTIONS

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
(including outstanding options incorporated from the Predecessor Plans) and to
grant in substitution new options covering the same or different number of
shares of Common Stock.


V.            STOCK APPRECIATION RIGHTS


A.    THE PLAN ADMINISTRATOR SHALL HAVE FULL POWER AND AUTHORITY TO GRANT TO
SELECTED OPTIONEES TANDEM STOCK APPRECIATION RIGHTS AND/OR LIMITED STOCK
APPRECIATION RIGHTS.


B.    THE FOLLOWING TERMS SHALL GOVERN THE GRANT AND EXERCISE OF TANDEM STOCK
APPRECIATION RIGHTS:

1.     ONE OR MORE OPTIONEES MAY BE GRANTED THE RIGHT, EXERCISABLE UPON SUCH
TERMS AS THE PLAN ADMINISTRATOR MAY ESTABLISH, TO ELECT BETWEEN THE EXERCISE OF
THE UNDERLYING OPTION FOR SHARES OF COMMON STOCK AND THE SURRENDER OF THAT
OPTION IN EXCHANGE FOR A DISTRIBUTION FROM THE CORPORATION IN AN AMOUNT EQUAL TO
THE EXCESS OF (A) THE FAIR MARKET VALUE (ON THE OPTION SURRENDER DATE) OF THE
NUMBER OF SHARES IN WHICH THE OPTIONEE IS AT THE TIME VESTED UNDER THE
SURRENDERED OPTION (OR SURRENDERED PORTION THEREOF) OVER (B) THE AGGREGATE
EXERCISE PRICE PAYABLE FOR SUCH SHARES.

2.     NO SUCH OPTION SURRENDER SHALL BE EFFECTIVE UNLESS IT IS APPROVED BY THE
PLAN ADMINISTRATOR, EITHER AT THE TIME OF THE ACTUAL OPTION SURRENDER OR AT ANY
EARLIER TIME.  IF THE SURRENDER IS SO APPROVED, THEN THE DISTRIBUTION TO WHICH
THE OPTIONEE SHALL BE ENTITLED MAY BE

9


--------------------------------------------------------------------------------


MADE IN SHARES OF COMMON STOCK VALUED AT FAIR MARKET VALUE ON THE OPTION
SURRENDER DATE, IN CASH, OR PARTLY IN SHARES AND PARTLY IN CASH, AS THE PLAN
ADMINISTRATOR SHALL IN ITS SOLE DISCRETION DEEM APPROPRIATE.

3.     IF THE SURRENDER OF AN OPTION IS NOT APPROVED BY THE PLAN ADMINISTRATOR,
THEN THE OPTIONEE SHALL RETAIN WHATEVER RIGHTS THE OPTIONEE HAD UNDER THE
SURRENDERED OPTION (OR SURRENDERED PORTION THEREOF) ON THE OPTION SURRENDER DATE
AND MAY EXERCISE SUCH RIGHTS AT ANY TIME PRIOR TO THE LATER OF (A) FIVE (5)
BUSINESS DAYS AFTER THE RECEIPT OF THE REJECTION NOTICE OR (B) THE LAST DAY ON
WHICH THE OPTION IS OTHERWISE EXERCISABLE IN ACCORDANCE WITH THE TERMS OF THE
DOCUMENTS EVIDENCING SUCH OPTION, BUT IN NO EVENT MAY SUCH RIGHTS BE EXERCISED
MORE THAN TEN (10) YEARS AFTER THE OPTION GRANT DATE.


C.    THE FOLLOWING TERMS SHALL GOVERN THE GRANT AND EXERCISE OF LIMITED STOCK
APPRECIATION RIGHTS:

1.     ONE OR MORE SECTION 16 INSIDERS MAY BE GRANTED LIMITED STOCK APPRECIATION
RIGHTS WITH RESPECT TO THEIR OUTSTANDING OPTIONS.

2.     UPON THE OCCURRENCE OF A HOSTILE TAKE-OVER, EACH INDIVIDUAL HOLDING ONE
OR MORE OPTIONS WITH SUCH A LIMITED STOCK APPRECIATION RIGHT SHALL HAVE THE
UNCONDITIONAL RIGHT (EXERCISABLE FOR A THIRTY (30)-DAY PERIOD FOLLOWING SUCH
HOSTILE TAKE-OVER) TO SURRENDER EACH SUCH OPTION TO THE CORPORATION.  IN RETURN
FOR THE SURRENDERED OPTION, THE OPTIONEE SHALL RECEIVE A CASH DISTRIBUTION FROM
THE CORPORATION IN AN AMOUNT EQUAL TO THE EXCESS OF (A) THE TAKE-OVER PRICE OF
THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION (WHETHER OR NOT
THE OPTIONEE IS OTHERWISE VESTED IN THOSE SHARES) OVER (B) THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THOSE SHARES.  SUCH CASH DISTRIBUTION SHALL BE PAID
WITHIN FIVE (5) DAYS FOLLOWING THE OPTION SURRENDER DATE.

3.     AT THE TIME SUCH LIMITED STOCK APPRECIATION RIGHT IS GRANTED, THE PLAN
ADMINISTRATOR SHALL PRE-APPROVE ANY SUBSEQUENT EXERCISE OF THAT RIGHT IN
ACCORDANCE WITH THE TERMS OF THIS PARAGRAPH C. ACCORDINGLY, NO FURTHER APPROVAL
OF THE PLAN ADMINISTRATOR OR THE BOARD SHALL BE REQUIRED AT THE TIME OF THE
ACTUAL OPTION SURRENDER AND CASH DISTRIBUTION.

 

10


--------------------------------------------------------------------------------



ARTICLE THREE


SALARY INVESTMENT OPTION GRANT PROGRAM


I.              OPTION GRANTS

The Primary Committee shall have the sole and exclusive authority to determine
the calendar year or years (if any) for which the Salary Investment Option Grant
Program is to be in effect and to select the Section 16 Insiders and other
highly compensated Employees eligible to participate in the Salary Investment
Option Grant Program for such calendar year or years.  Each selected individual
who elects to participate in the Salary Investment Option Grant Program must,
prior to the start of each calendar year of participation, file with the Plan
Administrator (or its designate) an irrevocable authorization directing the
Corporation to reduce his or her base salary for that calendar year by an amount
not less than Ten Thousand Dollars ($10,000.00) nor more than Fifty Thousand
Dollars ($50,000.00). Each individual who files such a timely authorization
shall automatically be granted an option under the Salary Investment Option
Grant Program on the first trading day in January of the calendar year for which
the salary reduction is to be in effect.


II.            OPTION TERMS

Each option shall be a Non-Statutory Option evidenced by one or more documents
in the form approved by the Plan Administrator; provided, however, that each
such document shall comply with the terms specified below.


A.    EXERCISE PRICE.

1.     THE EXERCISE PRICE PER SHARE SHALL BE THIRTY-THREE AND ONE-THIRD PERCENT
(33-1/3%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION GRANT
DATE.

2.     THE EXERCISE PRICE SHALL BECOME IMMEDIATELY DUE UPON EXERCISE OF THE
OPTION AND SHALL BE PAYABLE IN ONE OR MORE OF THE ALTERNATIVE FORMS AUTHORIZED
UNDER THE DISCRETIONARY OPTION GRANT PROGRAM.  EXCEPT TO THE EXTENT THE SALE AND
REMITTANCE PROCEDURE SPECIFIED THEREUNDER IS UTILIZED, PAYMENT OF THE EXERCISE
PRICE FOR THE PURCHASED SHARES MUST BE MADE ON THE EXERCISE DATE.


B.    NUMBER OF OPTION SHARES. THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
THE OPTION SHALL BE DETERMINED PURSUANT TO THE FOLLOWING FORMULA (ROUNDED DOWN
TO THE NEAREST WHOLE NUMBER):

X = A ¸ (B x 66-2/3%), where

X is the number of option shares,

A is the dollar amount of the reduction in the Optionee’s base salary for the
calendar year to be in effect pursuant to this program, and

11


--------------------------------------------------------------------------------


 B is the Fair Market Value per share of Common Stock on the option grant date.


C.    EXERCISE AND TERM OF OPTIONS. THE OPTION SHALL BECOME EXERCISABLE IN A
SERIES OF TWELVE (12) SUCCESSIVE EQUAL MONTHLY INSTALLMENTS UPON THE OPTIONEE’S
COMPLETION OF EACH CALENDAR MONTH OF SERVICE IN THE CALENDAR YEAR FOR WHICH THE
SALARY REDUCTION IS IN EFFECT.  EACH OPTION SHALL HAVE A MAXIMUM TERM OF TEN
(10) YEARS MEASURED FROM THE OPTION GRANT DATE.


D.    EFFECT OF TERMINATION OF SERVICE. SHOULD THE OPTIONEE CEASE SERVICE FOR
ANY REASON WHILE ONE OR MORE OPTIONS GRANTED UNDER THIS ARTICLE THREE ARE
OUTSTANDING, THEN EACH SUCH OPTION SHALL REMAIN EXERCISABLE, FOR ANY OR ALL OF
THE SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF SUCH CESSATION OF
SERVICE, UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE TEN (10)-YEAR OPTION
TERM OR (II) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE DATE
OF SUCH CESSATION OF SERVICE.  SHOULD THE OPTIONEE DIE WHILE ONE OR MORE OPTIONS
GRANTED UNDER THIS ARTICLE THREE ARE OUTSTANDING, THEN EACH SUCH OPTION MAY BE
EXERCISED, FOR ANY OR ALL OF THE SHARES FOR WHICH THE OPTION IS EXERCISABLE AT
THE TIME OF THE OPTIONEE’S CESSATION OF SERVICE (LESS ANY SHARES SUBSEQUENTLY
PURCHASED BY OPTIONEE PRIOR TO DEATH), BY THE PERSONAL REPRESENTATIVE OF THE
OPTIONEE’S ESTATE OR BY THE PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED
PURSUANT TO THE OPTIONEE’S WILL OR THE LAWS OF INHERITANCE OR BY THE DESIGNATED
BENEFICIARY OR BENEFICIARIES OF SUCH OPTION.  SUCH RIGHT OF EXERCISE SHALL
LAPSE, AND THE OPTION SHALL TERMINATE, UPON THE EARLIER OF (I) THE EXPIRATION OF
THE TEN (10)-YEAR OPTION TERM OR (II) THE THREE (3)-YEAR PERIOD MEASURED FROM
THE DATE OF THE OPTIONEE’S CESSATION OF SERVICE.  HOWEVER, THE OPTION SHALL,
IMMEDIATELY UPON THE OPTIONEE’S CESSATION OF SERVICE FOR ANY REASON, TERMINATE
AND CEASE TO REMAIN OUTSTANDING WITH RESPECT TO ANY AND ALL SHARES OF COMMON
STOCK FOR WHICH THE OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE.


III.           CORPORATE TRANSACTION/ CHANGE IN CONTROL/ HOSTILE TAKE-OVER


A.    IN THE EVENT OF ANY CORPORATE TRANSACTION WHILE THE OPTIONEE REMAINS IN
SERVICE, THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO EACH OUTSTANDING
OPTION GRANTED UNDER THIS SALARY INVESTMENT OPTION GRANT PROGRAM SHALL
AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION, BECOME EXERCISABLE FOR ALL THE
SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE EXERCISED
FOR ANY OR ALL OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.  EACH
SUCH OUTSTANDING OPTION SHALL TERMINATE IMMEDIATELY FOLLOWING THE CORPORATE
TRANSACTION, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) IN SUCH CORPORATE TRANSACTION.  ANY OPTION SO ASSUMED AND SHALL
REMAIN EXERCISABLE FOR THE FULLY-VESTED SHARES UNTIL THE EARLIER OF (I) THE
EXPIRATION OF THE TEN (10)-YEAR OPTION TERM OR (II) THE EXPIRATION OF THE THREE
(3)-YEAR PERIOD MEASURED FROM THE DATE OF THE OPTIONEE’S CESSATION OF SERVICE.


B.    IN THE EVENT OF A CHANGE IN CONTROL WHILE THE OPTIONEE REMAINS IN SERVICE,
THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO EACH OUTSTANDING OPTION
GRANTED UNDER THIS SALARY INVESTMENT OPTION GRANT PROGRAM SHALL AUTOMATICALLY
VEST IN FULL SO THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE OF THE CHANGE IN CONTROL, BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON
STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF
THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.  SUCH OPTION SHALL REMAIN
EXERCISABLE UNTIL

12


--------------------------------------------------------------------------------



THE EARLIEST TO OCCUR OF (I) THE EXPIRATION OF THE TEN (10)-YEAR OPTION TERM,
(II) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE DATE OF THE
OPTIONEE’S CESSATION OF SERVICE, (III) THE TERMINATION OF THE OPTION IN
CONNECTION WITH A CORPORATE TRANSACTION OR (IV) THE SURRENDER OF THE OPTION IN
CONNECTION WITH A HOSTILE TAKE-OVER.


C.    UPON THE OCCURRENCE OF A HOSTILE TAKE-OVER, THE OPTIONEE SHALL HAVE A
THIRTY (30)-DAY PERIOD IN WHICH TO SURRENDER TO THE CORPORATION EACH OUTSTANDING
OPTION GRANTED HIM OR HER UNDER THE SALARY INVESTMENT OPTION GRANT PROGRAM.  THE
OPTIONEE SHALL IN RETURN BE ENTITLED TO A CASH DISTRIBUTION FROM THE CORPORATION
IN AN AMOUNT EQUAL TO THE EXCESS OF (I) THE TAKE-OVER PRICE OF THE SHARES OF
COMMON STOCK AT THE TIME SUBJECT TO THE SURRENDERED OPTION (WHETHER OR NOT THE
OPTION IS OTHERWISE AT THE TIME EXERCISABLE FOR THOSE SHARES) OVER (II) THE
AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES.  SUCH CASH DISTRIBUTION SHALL
BE PAID WITHIN FIVE (5) DAYS FOLLOWING THE SURRENDER OF THE OPTION TO THE
CORPORATION.  THE PRIMARY COMMITTEE SHALL, AT THE TIME THE OPTION WITH SUCH
LIMITED STOCK APPRECIATION RIGHT IS GRANTED UNDER THE SALARY INVESTMENT OPTION
GRANT PROGRAM, PRE-APPROVE ANY SUBSEQUENT EXERCISE OF THAT RIGHT IN ACCORDANCE
WITH THE TERMS OF THIS PARAGRAPH C. ACCORDINGLY, NO FURTHER APPROVAL OF THE
PRIMARY COMMITTEE OR THE BOARD SHALL BE REQUIRED AT THE TIME OF THE ACTUAL
OPTION SURRENDER AND CASH DISTRIBUTION.


D.    EACH OPTION GRANTED PURSUANT TO THE SALARY INVESTMENT OPTION GRANT PROGRAM
WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION, TO APPLY
TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO THE
OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD THE OPTION BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION.  APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE PAYABLE PER SHARE UNDER
EACH OUTSTANDING OPTION, PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH
SECURITIES SHALL REMAIN THE SAME.  TO THE EXTENT THE HOLDERS OF COMMON STOCK
RECEIVE CASH CONSIDERATION FOR THEIR COMMON STOCK IN CONSUMMATION OF THE
CORPORATE TRANSACTION, WITH THE PLAN ADMINISTRATOR’S CONSENT PRIOR TO THE
CONSUMMATION OF THE CORPORATE TRANSACTION, THE SUCCESSOR CORPORATION MAY, IN
CONNECTION WITH THE ASSUMPTION OF THE OUTSTANDING OPTIONS UNDER THE SALARY
INVESTMENT OPTION GRANT PROGRAM, SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON
STOCK WITH A FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION PAID PER
SHARE OF COMMON STOCK IN SUCH CORPORATE TRANSACTION.


IV.           REMAINING TERMS

The remaining terms of each option granted under the Salary Investment Option
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Option Grant Program.

13


--------------------------------------------------------------------------------



ARTICLE FOUR


STOCK ISSUANCE PROGRAM


I.              STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants.  Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.  Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to share right awards which entitle the
recipients to receive those shares upon the attainment of designated performance
goals or the satisfaction of specified Service requirements.


A.    PURCHASE PRICE.

1.     THE PURCHASE PRICE PER SHARE SHALL BE FIXED BY THE PLAN ADMINISTRATOR.

2.     SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE SEVEN, SHARES OF COMMON
STOCK MAY BE ISSUED UNDER THE STOCK ISSUANCE PROGRAM FOR ANY OF THE FOLLOWING
ITEMS OF CONSIDERATION WHICH THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE IN EACH
INDIVIDUAL INSTANCE:

(I)            CASH OR CHECK MADE PAYABLE TO THE CORPORATION, OR

(II)           PAST SERVICES RENDERED TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).


B.    VESTING PROVISIONS.

1.     SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM MAY, IN
THE DISCRETION OF THE PLAN ADMINISTRATOR, BE FULLY AND IMMEDIATELY VESTED UPON
ISSUANCE OR MAY VEST IN ONE OR MORE INSTALLMENTS OVER THE PARTICIPANT’S PERIOD
OF SERVICE OR UPON ATTAINMENT OF SPECIFIED PERFORMANCE OBJECTIVES.  THE ELEMENTS
OF THE VESTING SCHEDULE APPLICABLE TO ANY UNVESTED SHARES OF COMMON STOCK ISSUED
UNDER THE STOCK ISSUANCE PROGRAM SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR
AND INCORPORATED INTO THE STOCK ISSUANCE AGREEMENT.  SHARES OF COMMON STOCK MAY
ALSO BE ISSUED UNDER THE STOCK ISSUANCE PROGRAM PURSUANT TO SHARE RIGHT AWARDS
WHICH ENTITLE THE RECIPIENTS TO RECEIVE THOSE SHARES UPON THE ATTAINMENT OF
DESIGNATED PERFORMANCE GOALS OR THE SATISFACTION OF SPECIFIED SERVICE
REQUIREMENTS.

2.     ANY NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY
(INCLUDING MONEY PAID OTHER THAN AS A REGULAR CASH DIVIDEND) WHICH THE
PARTICIPANT MAY HAVE THE RIGHT TO RECEIVE WITH RESPECT TO THE PARTICIPANT’S
UNVESTED SHARES OF COMMON STOCK BY REASON OF ANY STOCK DIVIDEND, STOCK SPLIT,
RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE
AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S
RECEIPT OF CONSIDERATION SHALL BE ISSUED SUBJECT TO (I) THE SAME VESTING
REQUIREMENTS APPLICABLE TO THE PARTICIPANT’S UNVESTED SHARES OF COMMON STOCK AND
(II) SUCH ESCROW ARRANGEMENTS AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE.

14


--------------------------------------------------------------------------------


3.     THE PARTICIPANT SHALL HAVE FULL STOCKHOLDER RIGHTS WITH RESPECT TO ANY
SHARES OF COMMON STOCK ISSUED TO THE PARTICIPANT UNDER THE STOCK ISSUANCE
PROGRAM, WHETHER OR NOT THE PARTICIPANT’S INTEREST IN THOSE SHARES IS VESTED. 
ACCORDINGLY, THE PARTICIPANT SHALL HAVE THE RIGHT TO VOTE SUCH SHARES AND TO
RECEIVE ANY REGULAR CASH DIVIDENDS PAID ON SUCH SHARES.

4.     SHOULD THE PARTICIPANT CEASE TO REMAIN IN SERVICE WHILE ONE OR MORE
SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM ARE UNVESTED OR
SHOULD THE PERFORMANCE OBJECTIVES NOT BE ATTAINED WITH RESPECT TO ONE OR MORE
SUCH UNVESTED SHARES OF COMMON STOCK, THEN THOSE SHARES SHALL BE IMMEDIATELY
SURRENDERED TO THE CORPORATION FOR CANCELLATION, AND THE PARTICIPANT SHALL HAVE
NO FURTHER STOCKHOLDER RIGHTS WITH RESPECT TO THOSE SHARES.  TO THE EXTENT THE
SURRENDERED SHARES WERE PREVIOUSLY ISSUED TO THE PARTICIPANT FOR CONSIDERATION
PAID IN CASH OR CASH EQUIVALENT (INCLUDING THE PARTICIPANT’S PURCHASE-MONEY
INDEBTEDNESS), THE CORPORATION SHALL REPAY TO THE PARTICIPANT THE CASH
CONSIDERATION PAID FOR THE SURRENDERED SHARES AND SHALL CANCEL THE UNPAID
PRINCIPAL BALANCE OF ANY OUTSTANDING PURCHASE MONEY NOTE OF THE PARTICIPANT
ATTRIBUTABLE TO THE SURRENDERED SHARES.

5.     THE PLAN ADMINISTRATOR MAY IN ITS DISCRETION WAIVE THE SURRENDER AND
CANCELLATION OF ONE OR MORE UNVESTED SHARES OF COMMON STOCK WHICH WOULD
OTHERWISE OCCUR UPON THE CESSATION OF THE PARTICIPANT’S SERVICE OR THE
NON-ATTAINMENT OF THE PERFORMANCE OBJECTIVES APPLICABLE TO THOSE SHARES.  SUCH
WAIVER SHALL RESULT IN THE IMMEDIATE VESTING OF THE PARTICIPANT’S INTEREST IN
THE SHARES OF COMMON STOCK AS TO WHICH THE WAIVER APPLIES.  SUCH WAIVER MAY BE
EFFECTED AT ANY TIME, WHETHER BEFORE OR AFTER THE PARTICIPANT’S CESSATION OF
SERVICE OR THE ATTAINMENT OR NON-ATTAINMENT OF THE APPLICABLE PERFORMANCE
OBJECTIVES.

6.     OUTSTANDING SHARE RIGHT AWARDS UNDER THE STOCK ISSUANCE PROGRAM SHALL
AUTOMATICALLY TERMINATE, AND NO SHARES OF COMMON STOCK SHALL ACTUALLY BE ISSUED
IN SATISFACTION OF THOSE AWARDS, IF THE PERFORMANCE GOALS OR SERVICE
REQUIREMENTS ESTABLISHED FOR SUCH AWARDS ARE NOT ATTAINED OR SATISFIED.  THE
PLAN ADMINISTRATOR, HOWEVER, SHALL HAVE THE DISCRETIONARY AUTHORITY TO ISSUE
SHARES OF COMMON STOCK UNDER ONE OR MORE OUTSTANDING SHARE RIGHT AWARDS AS TO
WHICH THE DESIGNATED PERFORMANCE GOALS OR SERVICE REQUIREMENTS HAVE NOT BEEN
ATTAINED OR SATISFIED.


II.            CORPORATE TRANSACTION/CHANGE IN CONTROL


A.    ALL OF THE CORPORATION’S OUTSTANDING REPURCHASE RIGHTS UNDER THE STOCK
ISSUANCE PROGRAM SHALL TERMINATE AUTOMATICALLY, AND ALL THE SHARES OF COMMON
STOCK SUBJECT TO THOSE TERMINATED RIGHTS SHALL IMMEDIATELY VEST IN FULL, IN THE
EVENT OF ANY CORPORATE TRANSACTION, EXCEPT TO THE EXTENT (1) THOSE REPURCHASE
RIGHTS ARE TO BE ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT THEREOF) IN
CONNECTION WITH SUCH CORPORATE TRANSACTION OR (2) SUCH ACCELERATED VESTING IS
PRECLUDED BY OTHER LIMITATIONS IMPOSED IN THE STOCK ISSUANCE AGREEMENT.


B.    THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY TO STRUCTURE
ONE OR MORE OF THE CORPORATION’S REPURCHASE RIGHTS UNDER THE STOCK ISSUANCE
PROGRAM SO THAT THOSE RIGHTS SHALL AUTOMATICALLY TERMINATE IN WHOLE OR IN PART,
AND THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS SHALL
IMMEDIATELY VEST, UPON THE OCCURRENCE OF A CORPORATE TRANSACTION, A CHANGE IN
CONTROL, ANY OTHER EVENT OR THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHIN A
DESIGNATED PERIOD OF TIME FOLLOWING ANY OF THESE EVENTS.

15


--------------------------------------------------------------------------------



ARTICLE FIVE


DIRECTOR FEE OPTION GRANT PROGRAM


I.              OPTION GRANTS

The Primary Committee shall have the sole and exclusive authority to determine
the calendar year or years for which the Director Fee Option Grant Program is to
be in effect.  For each such calendar year the program is in effect, each
non-employee Board member may irrevocably elect to apply all or any portion of
the annual retainer fee otherwise payable in cash for his or her service on the
Board for that year to the acquisition of a special option grant under this
Director Fee Option Grant Program.  Such election must be filed with the
Corporation’s Chief Financial Officer prior to the first day of the calendar
year for which the annual retainer fee which is the subject of that election is
otherwise payable.  Each non-employee Board member who files such a timely
election shall automatically be granted an option under this Director Fee Option
Grant Program on the first trading day in January in the calendar year for which
the annual retainer fee which is the subject of that election would otherwise be
payable in cash.

In no event, however, shall a non-employee Board member be eligible to receive
an option grant under the Director Fee Option Grant Program if that individual
would be required, whether contractually or otherwise, to transfer the ownership
of the grant, or any economic interest in such grant, to any venture fund or
other entity with which he or she is at the time affiliated.


II.            OPTION TERMS

Each option shall be a Non-Statutory Option governed by the terms and conditions
specified below.


A.    EXERCISE PRICE.

1.     THE EXERCISE PRICE PER SHARE SHALL BE THIRTY-THREE AND ONE-THIRD PERCENT
(33-1/3%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE OPTION GRANT
DATE.

2.     THE EXERCISE PRICE SHALL BECOME IMMEDIATELY DUE UPON EXERCISE OF THE
OPTION AND SHALL BE PAYABLE IN ONE OR MORE OF THE ALTERNATIVE FORMS AUTHORIZED
UNDER THE DISCRETIONARY OPTION GRANT PROGRAM.  EXCEPT TO THE EXTENT THE SALE AND
REMITTANCE PROCEDURE SPECIFIED THEREUNDER IS UTILIZED, PAYMENT OF THE EXERCISE
PRICE FOR THE PURCHASED SHARES MUST BE MADE ON THE EXERCISE DATE.


B.    NUMBER OF OPTION SHARES.  THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
THE OPTION SHALL BE DETERMINED PURSUANT TO THE FOLLOWING FORMULA (ROUNDED DOWN
TO THE NEAREST WHOLE NUMBER):


X = A ¸ (B X 66-2/3%), WHERE

X is the number of option shares,

16


--------------------------------------------------------------------------------


A is the portion of the annual retainer fee subject to the non-employee Board
member’s election, and

B is the Fair Market Value per share of Common Stock on the option grant date.


C.    EXERCISE AND TERM OF OPTIONS. THE OPTION SHALL BECOME EXERCISABLE IN A
SERIES OF TWELVE (12) SUCCESSIVE EQUAL MONTHLY INSTALLMENTS UPON THE OPTIONEE’S
COMPLETION OF EACH CALENDAR MONTH OF BOARD SERVICE DURING THE CALENDAR YEAR IN
WHICH THE OPTION IS GRANTED. EACH OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10)
YEARS MEASURED FROM THE OPTION GRANT DATE.


D.    LIMITED TRANSFERABILITY OF OPTIONS. EACH OPTION UNDER THIS ARTICLE FIVE
MAY, IN CONNECTION WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN
PART DURING THE OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S
IMMEDIATE FAMILY OR TO A TRUST ESTABLISHED EXCLUSIVELY FOR ONE OR MORE SUCH
FAMILY MEMBERS.  THE ASSIGNED PORTION MAY ONLY BE EXERCISED BY THE PERSON OR
PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO THE
ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS
THOSE IN EFFECT FOR THE OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL BE
SET FORTH IN SUCH DOCUMENTS ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR MAY
DEEM APPROPRIATE.  THE OPTIONEE MAY ALSO DESIGNATE ONE OR MORE PERSONS AS THE
BENEFICIARY OR BENEFICIARIES OF HIS OR HER OUTSTANDING OPTIONS UNDER THIS
ARTICLE FIVE, AND ANY OUTSTANDING OPTIONS SHALL, IN ACCORDANCE WITH SUCH
DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH BENEFICIARY OR BENEFICIARIES
UPON THE OPTIONEE’S DEATH.  SUCH BENEFICIARY OR BENEFICIARIES SHALL TAKE THE
TRANSFERRED OPTIONS SUBJECT TO ALL THE TERMS AND CONDITIONS OF THE APPLICABLE
AGREEMENT EVIDENCING EACH SUCH TRANSFERRED OPTION, INCLUDING (WITHOUT
LIMITATION) THE LIMITED TIME PERIOD DURING WHICH THE OPTION MAY BE EXERCISED
FOLLOWING THE OPTIONEE’S DEATH.


E.     TERMINATION OF BOARD SERVICE.  SHOULD THE OPTIONEE CEASE BOARD SERVICE
FOR ANY REASON (OTHER THAN DEATH OR PERMANENT DISABILITY) WHILE ONE OR MORE
OPTIONS GRANTED UNDER THIS DIRECTOR FEE OPTION GRANT PROGRAM ARE OUTSTANDING,
THEN EACH SUCH OPTION SHALL REMAIN EXERCISABLE, FOR ANY OR ALL OF THE SHARES FOR
WHICH THE OPTION IS EXERCISABLE AT THE TIME OF SUCH CESSATION OF BOARD SERVICE,
UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE TEN (10)-YEAR OPTION TERM OR (II)
THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE DATE OF SUCH
CESSATION OF BOARD SERVICE.  HOWEVER, EACH OPTION GRANTED PURSUANT TO THIS
DIRECTOR FEE OPTION GRANT PROGRAM THAT IS OUTSTANDING AT THE TIME OF THE
OPTIONEE’S CESSATION OF BOARD SERVICE SHALL IMMEDIATELY TERMINATE AND CEASE TO
REMAIN OUTSTANDING WITH RESPECT TO ANY AND ALL SHARES OF COMMON STOCK FOR WHICH
THE OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE.


F.     DEATH OR PERMANENT DISABILITY.  SHOULD THE OPTIONEE’S SERVICE AS A BOARD
MEMBER CEASE BY REASON OF DEATH OR PERMANENT DISABILITY, THEN EACH OUTSTANDING
OPTION GRANTED PURSUANT TO THIS DIRECTOR FEE OPTION GRANT PROGRAM SHALL
IMMEDIATELY BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THE TIME
SUBJECT TO THAT OPTION, AND THE OPTION MAY BE EXERCISED FOR ANY OR ALL OF THOSE
SHARES AS FULLY-VESTED SHARES UNTIL THE EARLIER OF (1) THE EXPIRATION OF THE TEN
(10)-YEAR OPTION TERM OR (2) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD
MEASURED FROM THE DATE OF SUCH CESSATION OF BOARD SERVICE.  TO THE EXTENT SUCH
OPTION IS EXERCISABLE AT THE TIME OF THE OPTIONEE’S DEATH, THAT OPTION MAY BE
EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S ESTATE OR BY THE
PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE

17


--------------------------------------------------------------------------------



OPTIONEE’S WILL OR THE LAWS OF INHERITANCE OR BY THE DESIGNATED BENEFICIARY OR
BENEFICIARIES OF SUCH OPTION.

Should the Optionee die after cessation of Board service but while one or more
options granted under this Director Fee Option Grant Program are outstanding,
then each such option may be exercised, for any or all of the shares for which
the option is exercisable at the time of the Optionee’s cessation of Board
service (less any shares subsequently purchased by Optionee prior to death), by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the designated beneficiary or beneficiaries of such option. 
Such right of exercise shall lapse, and the option shall terminate, upon the
earlier of (1) the expiration of the ten (10)-year option term or (2) the three
(3)-year period measured from the date of the Optionee’s cessation of Board
service.


III.           CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKE-OVER


A.    IN THE EVENT OF ANY CORPORATE TRANSACTION WHILE THE OPTIONEE REMAINS A
BOARD MEMBER, EACH OUTSTANDING OPTION GRANTED PURSUANT TO THIS DIRECTOR FEE
OPTION GRANT PROGRAM SHALL AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION
SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION,
BECOME EXERCISABLE FOR ALL THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO
SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY-VESTED
SHARES OF COMMON STOCK.  EACH SUCH OUTSTANDING OPTION SHALL TERMINATE
IMMEDIATELY FOLLOWING THE CORPORATE TRANSACTION, EXCEPT TO THE EXTENT ASSUMED BY
THE SUCCESSOR CORPORATION (OR PARENT THEREOF) IN SUCH CORPORATE TRANSACTION. 
ANY OPTION SO ASSUMED AND SHALL REMAIN EXERCISABLE FOR THE FULLY-VESTED SHARES
UNTIL THE EARLIER OF (1) THE EXPIRATION OF THE TEN (10)-YEAR OPTION TERM OR (2)
THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE DATE OF THE
OPTIONEE’S CESSATION OF BOARD SERVICE.


B.    IN THE EVENT OF A CHANGE IN CONTROL WHILE THE OPTIONEE REMAINS IN SERVICE,
EACH OUTSTANDING OPTION GRANTED PURSUANT TO THIS DIRECTOR FEE OPTION GRANT
PROGRAM SHALL AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION SHALL
IMMEDIATELY BECOME EXERCISABLE FOR ALL OF THE SHARES OF COMMON STOCK AT THE TIME
SUBJECT TO SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS
FULLY-VESTED SHARES OF COMMON STOCK.  SUCH OPTION SHALL REMAIN EXERCISABLE UNTIL
THE EARLIEST TO OCCUR OF (1) THE EXPIRATION OF THE TEN (10)-YEAR OPTION TERM,
(2) THE EXPIRATION OF THE THREE (3)-YEAR PERIOD MEASURED FROM THE DATE OF THE
OPTIONEE’S CESSATION OF BOARD SERVICE, (3) THE TERMINATION OF THE OPTION IN
CONNECTION WITH A CORPORATE TRANSACTION OR (4) THE SURRENDER OF THE OPTION IN
CONNECTION WITH A HOSTILE TAKE-OVER.


C.    UPON THE OCCURRENCE OF A HOSTILE TAKE-OVER, THE OPTIONEE SHALL HAVE A
THIRTY (30)-DAY PERIOD IN WHICH TO SURRENDER TO THE CORPORATION EACH OUTSTANDING
OPTION GRANTED HIM OR HER UNDER THE DIRECTOR FEE OPTION GRANT PROGRAM.  THE
OPTIONEE SHALL IN RETURN BE ENTITLED TO A CASH DISTRIBUTION FROM THE CORPORATION
IN AN AMOUNT EQUAL TO THE EXCESS OF (1) THE TAKE-OVER PRICE OF THE SHARES OF
COMMON STOCK AT THE TIME SUBJECT TO EACH SURRENDERED OPTION (WHETHER OR NOT THE
OPTION IS OTHERWISE AT THE TIME EXERCISABLE FOR THOSE SHARES) OVER (2) THE
AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES.  SUCH CASH DISTRIBUTION SHALL
BE PAID WITHIN FIVE (5) DAYS FOLLOWING THE SURRENDER OF THE OPTION TO THE
CORPORATION.  NO APPROVAL OR CONSENT OF THE BOARD OR

18


--------------------------------------------------------------------------------



ANY PLAN ADMINISTRATOR SHALL BE REQUIRED AT THE TIME OF THE ACTUAL OPTION
SURRENDER AND CASH DISTRIBUTION.


D.    EACH OPTION GRANTED PURSUANT TO THE DIRECTOR FEE OPTION GRANT PROGRAM
WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION, TO APPLY
TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO THE
OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD THE OPTION BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION.  APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE PAYABLE PER SHARE UNDER
EACH OUTSTANDING OPTION, PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH
SECURITIES SHALL REMAIN THE SAME.  TO THE EXTENT THE HOLDERS OF COMMON STOCK
RECEIVE CASH CONSIDERATION FOR THEIR COMMON STOCK IN CONSUMMATION OF THE
CORPORATE TRANSACTION, WITH THE PLAN ADMINISTRATOR’S CONSENT PRIOR TO THE
CONSUMMATION OF THE CORPORATE TRANSACTION, THE SUCCESSOR CORPORATION MAY, IN
CONNECTION WITH THE ASSUMPTION OF THE OUTSTANDING OPTIONS UNDER THE DIRECTOR FEE
OPTION GRANT PROGRAM, SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON STOCK WITH
A FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION PAID PER SHARE OF
COMMON STOCK IN SUCH CORPORATE TRANSACTION.


IV.           REMAINING TERM1S

The remaining terms of each option granted under this Director Fee Option Grant
Program shall be the same as the terms in effect for option grants made under
the Discretionary Option Grant Program.

19


--------------------------------------------------------------------------------



ARTICLE SIX


MISCELLANEOUS


I.              FINANCING

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments.  The terms of any such promissory note (including the interest
rate and the terms of repayment) shall be established by the Plan Administrator
in its sole discretion.  In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (A) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
those shares) plus (B) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase.


II.            TAX WITHHOLDING


A.    THE CORPORATION’S OBLIGATION TO DELIVER SHARES OF COMMON STOCK UPON THE
EXERCISE OF OPTIONS OR THE ISSUANCE OR VESTING OF SUCH SHARES UNDER THE PLAN
SHALL BE SUBJECT TO THE SATISFACTION OF ALL APPLICABLE FEDERAL, STATE AND LOCAL
INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS.


B.    THE PLAN ADMINISTRATOR MAY, IN ITS DISCRETION, PROVIDE ANY OR ALL HOLDERS
OF NON-STATUTORY OPTIONS OR UNVESTED SHARES OF COMMON STOCK UNDER THE PLAN
(OTHER THAN THE OPTIONS GRANTED TO NON-EMPLOYEE BOARD MEMBERS OR INDEPENDENT
CONTRACTORS) WITH THE RIGHT TO USE SHARES OF COMMON STOCK IN SATISFACTION OF ALL
OR PART OF THE WITHHOLDING TAXES TO WHICH SUCH HOLDERS MAY BECOME SUBJECT IN
CONNECTION WITH THE EXERCISE OF THEIR OPTIONS OR THE VESTING OF THEIR SHARES. 
SUCH RIGHT MAY BE PROVIDED TO ANY SUCH HOLDER IN EITHER OR BOTH OF THE FOLLOWING
FORMATS:

1.     STOCK WITHHOLDING:  THE ELECTION TO HAVE THE CORPORATION WITHHOLD, FROM
THE SHARES OF COMMON STOCK OTHERWISE ISSUABLE UPON THE EXERCISE OF SUCH
NON-STATUTORY OPTION OR THE VESTING OF SUCH SHARES, A PORTION OF THOSE SHARES
WITH AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE PERCENTAGE OF THE WITHHOLDING
TAXES (NOT TO EXCEED ONE HUNDRED PERCENT (100%)) DESIGNATED BY THE HOLDER.

2.     STOCK DELIVERY:  THE ELECTION TO DELIVER TO THE CORPORATION, AT THE TIME
THE NON-STATUTORY OPTION IS EXERCISED OR THE SHARES VEST, ONE OR MORE SHARES OF
COMMON STOCK PREVIOUSLY ACQUIRED BY SUCH HOLDER (OTHER THAN IN CONNECTION WITH
THE OPTION EXERCISE OR SHARE VESTING TRIGGERING THE WITHHOLDING TAXES) WITH AN
AGGREGATE FAIR MARKET VALUE EQUAL TO THE PERCENTAGE OF THE WITHHOLDING TAXES
(NOT TO EXCEED ONE HUNDRED PERCENT (100%)) DESIGNATED BY THE HOLDER.

20


--------------------------------------------------------------------------------



III.           SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s or the Optionee’s interest in such
shares vests or may be issued directly to the Participant or the Optionee with
restrictive legends on the certificates evidencing those unvested shares.


IV.           EFFECTIVE DATE AND TERM OF THE PLAN


A.    THE PLAN SHALL BECOME EFFECTIVE IMMEDIATELY ON THE PLAN EFFECTIVE DATE. 
HOWEVER, THE SALARY INVESTMENT OPTION GRANT PROGRAM AND THE DIRECTOR FEE OPTION
GRANT PROGRAM SHALL NOT BE IMPLEMENTED UNTIL SUCH TIME AS THE PRIMARY COMMITTEE
MAY DEEM APPROPRIATE.  OPTIONS MAY BE GRANTED UNDER THE DISCRETIONARY OPTION
GRANT AT ANY TIME ON OR AFTER THE PLAN EFFECTIVE DATE.


B.    THE PLAN SHALL SERVE AS THE SUCCESSOR TO THE PREDECESSOR PLANS, AND NO
FURTHER OPTION GRANTS OR DIRECT STOCK ISSUANCES SHALL BE MADE UNDER THOSE
PREDECESSOR PLANS AFTER THE PLAN EFFECTIVE DATE.  ALL OPTIONS OUTSTANDING UNDER
THE PREDECESSOR PLANS ON THE PLAN EFFECTIVE DATE SHALL BE TRANSFERRED TO THE
PLAN AT THAT TIME AND SHALL BE TREATED AS OUTSTANDING OPTIONS UNDER THE PLAN. 
HOWEVER, EACH OUTSTANDING OPTION SO INCORPORATED SHALL CONTINUE TO BE GOVERNED
SOLELY BY THE TERMS OF THE DOCUMENTS EVIDENCING SUCH OPTION, AND NO PROVISION OF
THE PLAN SHALL BE DEEMED TO AFFECT OR OTHERWISE MODIFY THE RIGHTS OR OBLIGATIONS
OF THE HOLDERS OF SUCH INCORPORATED OPTIONS WITH RESPECT TO THEIR ACQUISITION OF
SHARES OF COMMON STOCK.


C.    ONE OR MORE PROVISIONS OF THE PLAN, INCLUDING (WITHOUT LIMITATION) THE
OPTION/VESTING ACCELERATION PROVISIONS OF ARTICLE TWO RELATING TO CORPORATE
TRANSACTIONS AND CHANGES IN CONTROL, MAY, IN THE PLAN ADMINISTRATOR’S
DISCRETION, BE EXTENDED TO ONE OR MORE OPTIONS INCORPORATED FROM THE PREDECESSOR
PLANS WHICH DO NOT OTHERWISE CONTAIN SUCH PROVISIONS.


D.    UNLESS TERMINATED BY THE BOARD PRIOR TO SUCH TIME, THE PLAN SHALL
TERMINATE UPON THE TENTH ANNIVERSARY OF THE PLAN’S ADOPTION BY THE BOARD. 
SHOULD THE PLAN TERMINATE WHEN OPTIONS AND/OR UNVESTED SHARES ARE OUTSTANDING,
SUCH AWARDS SHALL CONTINUE IN EFFECT IN ACCORDANCE WITH THE PROVISIONS OF THE
DOCUMENTS EVIDENCING SUCH GRANTS OR ISSUANCES.


V.            AMENDMENT OF THE PLAN


A.    THE BOARD SHALL HAVE COMPLETE AND EXCLUSIVE POWER AND AUTHORITY TO AMEND
OR MODIFY THE PLAN IN ANY OR ALL RESPECTS.  HOWEVER, NO SUCH AMENDMENT OR
MODIFICATION SHALL ADVERSELY AFFECT THE RIGHTS AND OBLIGATIONS WITH RESPECT TO
STOCK OPTIONS OR UNVESTED STOCK ISSUANCES AT THE TIME OUTSTANDING UNDER THE PLAN
UNLESS THE OPTIONEE OR THE PARTICIPANT CONSENTS TO SUCH AMENDMENT OR
MODIFICATION.  IN ADDITION, CERTAIN AMENDMENTS MAY REQUIRE STOCKHOLDER APPROVAL
PURSUANT TO APPLICABLE LAWS OR REGULATIONS.


B.    OPTIONS TO PURCHASE SHARES OF COMMON STOCK MAY BE GRANTED UNDER THE
DISCRETIONARY OPTION GRANT AND SALARY INVESTMENT OPTION GRANT PROGRAMS AND
SHARES OF COMMON STOCK MAY BE ISSUED UNDER THE STOCK ISSUANCE PROGRAM THAT ARE
IN EACH INSTANCE IN EXCESS OF THE NUMBER OF SHARES THEN AVAILABLE FOR ISSUANCE
UNDER THE PLAN, PROVIDED ANY EXCESS SHARES ACTUALLY ISSUED UNDER THOSE PROGRAMS
SHALL BE HELD IN ESCROW UNTIL THE NUMBER OF SHARES OF

21


--------------------------------------------------------------------------------



COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN IS SUFFICIENTLY INCREASED
EITHER BY (1) THE AUTOMATIC ANNUAL SHARE RESERVE INCREASE SET FORTH IN SECTION
V.B. OF ARTICLE ONE OR (2) THE STOCKHOLDER APPROVAL OF AN AMENDMENT OF THE PLAN
SUFFICIENTLY INCREASING THE SHARE RESERVE.  GRANTS MADE AGAINST AN AUTOMATIC
ANNUAL SHARE RESERVE INCREASE WILL NOT QUALIFY AS INCENTIVE OPTIONS IF THE FAIR
MARKET VALUE OF THE COMMON STOCK IS HIGHER ON THE DATE SUCH INCREASE IS EFFECTED
THAN IT WAS ON THE DATE OF GRANT.  IF STOCKHOLDER APPROVAL IS REQUIRED AND IS
NOT OBTAINED WITHIN TWELVE (12) MONTHS AFTER THE DATE THE FIRST EXCESS ISSUANCES
ARE MADE AGAINST THE CONTINGENT INCREASE, THEN (I) ANY UNEXERCISED OPTIONS
GRANTED ON THE BASIS OF SUCH EXCESS SHARES SHALL TERMINATE AND CEASE TO BE
OUTSTANDING AND (II) THE CORPORATION SHALL PROMPTLY REFUND TO THE OPTIONEES AND
THE PARTICIPANTS THE EXERCISE OR PURCHASE PRICE PAID FOR ANY EXCESS SHARES
ISSUED UNDER THE PLAN AND HELD IN ESCROW, TOGETHER WITH INTEREST (AT THE
APPLICABLE SHORT TERM FEDERAL RATE) FOR THE PERIOD THE SHARES WERE HELD IN
ESCROW, AND SUCH SHARES SHALL THEREUPON BE AUTOMATICALLY CANCELLED AND CEASE TO
BE OUTSTANDING.


VI.           USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for any corporate purpose.


VII.         REGULATORY APPROVALS


A.    THE IMPLEMENTATION OF THE PLAN, THE GRANTING OF ANY STOCK OPTION UNDER THE
PLAN AND THE ISSUANCE OF ANY SHARES OF COMMON STOCK (I) UPON THE EXERCISE OF ANY
GRANTED OPTION OR (II) UNDER THE STOCK ISSUANCE PROGRAM SHALL BE SUBJECT TO THE
CORPORATION’S PROCUREMENT OF ALL APPROVALS AND PERMITS REQUIRED BY REGULATORY
AUTHORITIES HAVING JURISDICTION OVER THE PLAN, THE STOCK OPTIONS GRANTED UNDER
IT AND THE SHARES OF COMMON STOCK ISSUED PURSUANT TO IT.


B.    NO SHARES OF COMMON STOCK OR OTHER ASSETS SHALL BE ISSUED OR DELIVERED
UNDER THE PLAN UNLESS AND UNTIL THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS, INCLUDING THE
FILING AND EFFECTIVENESS OF THE FORM S-8 REGISTRATION STATEMENT FOR THE SHARES
OF COMMON STOCK ISSUABLE UNDER THE PLAN, AND ALL APPLICABLE LISTING REQUIREMENTS
OF ANY STOCK EXCHANGE (OR THE NASDAQ STOCK MARKET, IF APPLICABLE) ON WHICH
COMMON STOCK IS THEN LISTED FOR TRADING.


VIII.        NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.


 

22


--------------------------------------------------------------------------------


APPENDIX

The following definitions shall be in effect under the Plan:


A.            BOARD SHALL MEAN THE CORPORATION’S BOARD OF DIRECTORS.


B.            CHANGE IN CONTROL SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF
THE CORPORATION EFFECTED THROUGH EITHER OF THE FOLLOWING TRANSACTIONS:

1.     THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED GROUP OF
PERSONS (OTHER THAN THE CORPORATION OR A PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE CORPORATION),
OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE 1934 ACT) OF
SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING
POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT TO A TENDER OR
EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS, OR

2.     A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF THIRTY-SIX (36)
CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD MEMBERS CEASES, BY
REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE COMPRISED
OF INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD MEMBERS CONTINUOUSLY SINCE THE
BEGINNING OF SUCH PERIOD OR (B) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION AS
BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD MEMBERS
DESCRIBED IN CLAUSE (A) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD APPROVED
SUCH ELECTION OR NOMINATION.


C.            CODE SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


D.            COMMON STOCK SHALL MEAN THE CORPORATION’S COMMON STOCK.


E.             CORPORATE TRANSACTION SHALL MEAN EITHER OF THE FOLLOWING
STOCKHOLDER APPROVED TRANSACTIONS TO WHICH THE CORPORATION IS A PARTY:

1.     A MERGER, CONSOLIDATION OR REORGANIZATION APPROVED BY THE CORPORATION’S
STOCKHOLDERS, UNLESS SECURITIES REPRESENTING MORE THAN FIFTY PERCENT (50%) OF
THE TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE SUCCESSOR
CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH TRANSACTION, OR

2.     ANY STOCKHOLDER-APPROVED TRANSFER OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS.


F.             CORPORATION SHALL MEAN UNITED ONLINE, INC., A DELAWARE
CORPORATION, AND ANY CORPORATE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR VOTING STOCK OF UNITED ONLINE, INC. WHICH HAS BY APPROPRIATE ACTION
ASSUMED THE PLAN.


G.            DIRECTOR FEE OPTION GRANT PROGRAM SHALL MEAN THE SPECIAL STOCK
OPTION GRANT IN EFFECT FOR NON-EMPLOYEE BOARD MEMBERS UNDER ARTICLE FIVE OF THE
PLAN.

A-1


--------------------------------------------------------------------------------



H.            DISCRETIONARY OPTION GRANT PROGRAM SHALL MEAN THE DISCRETIONARY
OPTION GRANT PROGRAM IN EFFECT UNDER ARTICLE TWO OF THE PLAN.


I.              ELIGIBLE DIRECTOR MEAN A NON-EMPLOYEE BOARD MEMBER ELIGIBLE TO
PARTICIPATE IN THE DIRECTOR FEE OPTION GRANT PROGRAM IN ACCORDANCE WITH THE
ELIGIBILITY PROVISIONS OF ARTICLES ONE AND FIVE OF THE PLAN.


J.             EMPLOYEE SHALL MEAN AN INDIVIDUAL WHO IS IN THE EMPLOY OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO THE CONTROL AND DIRECTION
OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE PERFORMED AND THE MANNER AND
METHOD OF PERFORMANCE.


K.            EXERCISE DATE SHALL MEAN THE DATE ON WHICH THE CORPORATION SHALL
HAVE RECEIVED WRITTEN NOTICE OF THE OPTION EXERCISE.


L.             FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON ANY RELEVANT DATE
SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

1.     IF THE COMMON STOCK IS AT THE TIME TRADED ON THE NASDAQ STOCK MARKET,
THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE PER SHARE OF
COMMON STOCK ON THE DATE IN QUESTION, AS SUCH PRICE IS REPORTED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS ON THE NASDAQ STOCK MARKET.  IF THERE IS NO
CLOSING SELLING PRICE FOR THE COMMON STOCK ON THE DATE IN QUESTION, THEN THE
FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE ON THE LAST PRECEDING DATE
FOR WHICH SUCH QUOTATION EXISTS.

2.     IF THE COMMON STOCK IS AT THE TIME LISTED ON ANY STOCK EXCHANGE, THEN THE
FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE PER SHARE OF COMMON STOCK
ON THE DATE IN QUESTION ON THE STOCK EXCHANGE DETERMINED BY THE PLAN
ADMINISTRATOR TO BE THE PRIMARY MARKET FOR THE COMMON STOCK, AS SUCH PRICE IS
OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS ON SUCH EXCHANGE.  IF
THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON THE DATE IN QUESTION,
THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE ON THE LAST
PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.


M.           HOSTILE TAKE-OVER SHALL MEAN THE ACQUISITION, DIRECTLY OR
INDIRECTLY, BY ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE
CORPORATION OR A PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY,
OR IS UNDER COMMON CONTROL WITH, THE CORPORATION) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 OF THE 1934 ACT) OF SECURITIES POSSESSING MORE
THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE CORPORATION’S
OUTSTANDING SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO
THE CORPORATION’S STOCKHOLDERS WHICH THE BOARD DOES NOT RECOMMEND SUCH
STOCKHOLDERS TO ACCEPT.


N.            INCENTIVE OPTION SHALL MEAN AN OPTION WHICH SATISFIES THE
REQUIREMENTS OF CODE SECTION 422.


O.            INVOLUNTARY TERMINATION SHALL MEAN, EXCEPT AS OTHERWISE DETERMINED
BY THE PLAN ADMINISTRATOR, THE TERMINATION OF THE SERVICE OF ANY INDIVIDUAL
WHICH OCCURS BY REASON OF:

A-2


--------------------------------------------------------------------------------


1.     SUCH INDIVIDUAL’S INVOLUNTARY DISMISSAL OR DISCHARGE BY THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) FOR REASONS OTHER THAN MISCONDUCT, OR

2.     SUCH INDIVIDUAL’S VOLUNTARY RESIGNATION FOLLOWING (A) A MATERIAL
REDUCTION IN THE SCOPE OF HIS OR HER DAY TO DAY RESPONSIBILITIES AT THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), IT BEING UNDERSTOOD THAT A CHANGE IN
SUCH INDIVIDUAL’S TITLE SHALL NOT, IN AND OF ITSELF, BE DEEMED A MATERIAL
REDUCTION, (B) A REDUCTION IN HIS OR HER BASE SALARY OR (C) A RELOCATION OF SUCH
INDIVIDUAL’S PLACE OF EMPLOYMENT BY MORE THAN FIFTY (50) MILES, PROVIDED AND
ONLY IF SUCH CHANGE, REDUCTION OR RELOCATION IS EFFECTED BY THE CORPORATION (OR
ANY PARENT OR SUBSIDIARY) WITHOUT THE INDIVIDUAL’S CONSENT.


P.             MISCONDUCT SHALL MEAN THE COMMISSION OF ANY ACT OF FRAUD,
EMBEZZLEMENT OR DISHONESTY BY THE OPTIONEE OR PARTICIPANT, ANY UNAUTHORIZED USE
OR DISCLOSURE BY SUCH PERSON OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), OR ANY OTHER INTENTIONAL MISCONDUCT
BY SUCH PERSON ADVERSELY AFFECTING THE BUSINESS OR AFFAIRS OF THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) IN A MATERIAL MANNER.  THE FOREGOING DEFINITION
SHALL NOT BE DEEMED TO BE INCLUSIVE OF ALL THE ACTS OR OMISSIONS WHICH THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) MAY CONSIDER AS GROUNDS FOR THE
DISMISSAL OR DISCHARGE OF ANY OPTIONEE, PARTICIPANT OR OTHER PERSON IN THE
SERVICE OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


Q.            1934 ACT SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


R.            NON-STATUTORY OPTION SHALL MEAN AN OPTION NOT INTENDED TO SATISFY
THE REQUIREMENTS OF CODE SECTION 422.


S.             OPTIONEE SHALL MEAN ANY PERSON TO WHOM AN OPTION IS GRANTED UNDER
THE DISCRETIONARY OPTION GRANT, SALARY INVESTMENT OPTION GRANT OR DIRECTOR FEE
OPTION GRANT PROGRAM.


T.            PARENT SHALL MEAN ANY CORPORATION (OTHER THAN THE CORPORATION) IN
AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE CORPORATION, PROVIDED EACH
CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE CORPORATION) OWNS, AT THE TIME
OF THE DETERMINATION, STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS
IN SUCH CHAIN.


U.            PARTICIPANT SHALL MEAN ANY PERSON WHO IS ISSUED SHARES OF COMMON
STOCK UNDER THE STOCK ISSUANCE PROGRAM.


V.            PERMANENT DISABILITY OR PERMANENTLY DISABLED SHALL MEAN THE
INABILITY OF THE OPTIONEE OR THE PARTICIPANT TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR HAS LASTED OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF TWELVE (12) MONTHS OR MORE. 
HOWEVER, SOLELY FOR PURPOSES OF THE DIRECTOR FEE OPTION GRANT PROGRAM, PERMANENT
DISABILITY OR PERMANENTLY DISABLED SHALL MEAN THE INABILITY OF THE NON-EMPLOYEE
BOARD MEMBER TO PERFORM HIS OR HER USUAL DUTIES AS A BOARD MEMBER BY REASON OF
ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT EXPECTED TO RESULT IN
DEATH OR TO BE OF CONTINUOUS DURATION OF TWELVE (12) MONTHS OR MORE.

A-3


--------------------------------------------------------------------------------



W.           PLAN SHALL MEAN THE UNITED ONLINE, INC. 2001 STOCK INCENTIVE PLAN,
AS SET FORTH IN THIS DOCUMENT.


X.            PLAN ADMINISTRATOR SHALL MEAN THE PARTICULAR ENTITY, WHETHER THE
PRIMARY COMMITTEE, THE BOARD OR THE SECONDARY COMMITTEE, WHICH IS AUTHORIZED TO
ADMINISTER THE DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS WITH
RESPECT TO ONE OR MORE CLASSES OF ELIGIBLE PERSONS, TO THE EXTENT SUCH ENTITY IS
CARRYING OUT ITS ADMINISTRATIVE FUNCTIONS UNDER THOSE PROGRAMS WITH RESPECT TO
THE PERSONS UNDER ITS JURISDICTION.


Y.            PLAN EFFECTIVE DATE SHALL MEAN THE DATE THE MERGER OF NETZERO,
INC. AND NZ ACQUISITION CORP. AND THE MERGER OF JUNO ONLINE SERVICES, INC. AND
JO ACQUISITION CORP. BECOME EFFECTIVE AS CONTEMPLATED BY THE AGREEMENT AND PLAN
OF MERGER, BY AND AMONG NETZERO, INC., JUNO ONLINE SERVICES, INC., UNITED
ONLINE, INC. AND THE OTHER PARTIES THERETO, DATED AS OF JUNE 7, 2001.


Z.            PREDECESSOR PLANS SHALL MEAN THE JUNO ONLINE SERVICES, INC. 1999
STOCK INCENTIVE PLAN, THE NETZERO, INC. 1999 STOCK INCENTIVE PLAN, THE AIMTV,
INC. 1999 EMPLOYEE STOCK OPTION PLAN AND THE 1999 ROCKETCASH CORPORATION STOCK
OPTION PLAN, AS EACH SUCH PLAN IS IN EFFECT IMMEDIATELY PRIOR TO THE PLAN
EFFECTIVE DATE.


AA.        PRIMARY COMMITTEE SHALL MEAN THE COMMITTEE OF TWO (2) OR MORE
NON-EMPLOYEE BOARD MEMBERS APPOINTED BY THE BOARD TO ADMINISTER THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS WITH RESPECT TO SECTION
16 INSIDERS AND TO ADMINISTER THE SALARY INVESTMENT OPTION GRANT PROGRAM SOLELY
WITH RESPECT TO THE SELECTION OF THE ELIGIBLE INDIVIDUALS WHO MAY PARTICIPATE IN
SUCH PROGRAM.


BB.          SALARY INVESTMENT OPTION GRANT PROGRAM SHALL MEAN THE SALARY
INVESTMENT OPTION GRANT PROGRAM IN EFFECT UNDER ARTICLE THREE OF THE PLAN.


CC.          SECONDARY COMMITTEE SHALL MEAN A COMMITTEE OF ONE OR MORE BOARD
MEMBERS APPOINTED BY THE BOARD TO ADMINISTER THE DISCRETIONARY OPTION GRANT AND
STOCK ISSUANCE PROGRAMS WITH RESPECT TO ELIGIBLE PERSONS OTHER THAN SECTION 16
INSIDERS.


DD.         SECTION 16 INSIDER SHALL MEAN AN OFFICER OR DIRECTOR OF THE
CORPORATION SUBJECT TO THE SHORT-SWING PROFIT LIABILITIES OF SECTION 16 OF THE
1934 ACT.


EE.          SERVICE SHALL MEAN THE PERFORMANCE OF SERVICES FOR THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) BY A PERSON IN THE CAPACITY OF AN EMPLOYEE, A
NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR AN INDEPENDENT CONTRACTOR,
EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED IN THE DOCUMENTS EVIDENCING
THE OPTION GRANT OR STOCK ISSUANCE.


FF.          STOCK EXCHANGE SHALL MEAN EITHER THE AMERICAN STOCK EXCHANGE OR THE
NEW YORK STOCK EXCHANGE.


GG.          STOCK ISSUANCE AGREEMENT SHALL MEAN THE AGREEMENT ENTERED INTO BY
THE CORPORATION AND THE PARTICIPANT AT THE TIME OF ISSUANCE OF SHARES OF COMMON
STOCK UNDER THE STOCK ISSUANCE PROGRAM.

A-4


--------------------------------------------------------------------------------



HH.         STOCK ISSUANCE PROGRAM SHALL MEAN THE STOCK ISSUANCE PROGRAM IN
EFFECT UNDER ARTICLE FOUR OF THE PLAN.


II.            SUBSIDIARY SHALL MEAN ANY CORPORATION (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN THE
UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.


JJ.            TAKE-OVER PRICE SHALL MEAN THE GREATER OF (I) THE FAIR MARKET
VALUE PER SHARE OF COMMON STOCK ON THE DATE THE OPTION IS SURRENDERED TO THE
CORPORATION IN CONNECTION WITH A HOSTILE TAKE-OVER OR (II) THE HIGHEST REPORTED
PRICE PER SHARE OF COMMON STOCK PAID BY THE TENDER OFFEROR IN EFFECTING SUCH
HOSTILE TAKE-OVER.  HOWEVER, IF THE SURRENDERED OPTION IS AN INCENTIVE OPTION,
THE TAKE-OVER PRICE SHALL NOT EXCEED THE CLAUSE (I) PRICE PER SHARE.


KK.         10% STOCKHOLDER SHALL MEAN THE OWNER OF STOCK (AS DETERMINED UNDER
CODE SECTION 424(D)) POSSESSING MORE THAN TEN PERCENT (10%) OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE CORPORATION (OR ANY PARENT
OR SUBSIDIARY).


LL.          WITHHOLDING TAXES SHALL MEAN THE FEDERAL, STATE AND LOCAL INCOME
AND EMPLOYMENT WITHHOLDING TAXES TO WHICH THE HOLDER OF NON-STATUTORY OPTIONS OR
UNVESTED SHARES OF COMMON STOCK MAY BECOME SUBJECT IN CONNECTION WITH THE
EXERCISE OF THOSE OPTIONS OR THE VESTING OF THOSE SHARES.

 

A-5


--------------------------------------------------------------------------------